The plaintiffs in error, hereinafter called defendants, were convicted in the district court of Jackson county of larceny of domestic fowls and were each sentenced to serve a term of one year in the state penitentiary.
The judgment was entered in January, 1929, and the appeal was lodged in this court in July, 1929. No briefs in support of the appeal have been filed. The evidence sustains the verdict and judgment, and no fundamental nor jurisdictional error is apparent.
The case is affirmed. *Page 255